Citation Nr: 1724991	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-18 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 29, 2008, and to a rating in excess of 50 percent beginning April 19, 2016.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  For his service, the Veteran was presented with two Purple Heart awards and a Navy and Marine Corps Commendation Medal with Valor Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was denied service connection for PTSD.  

In December 2010, during the pendency of the appeal, the claim for service connection for PTSD was granted.  A 30 percent disability evaluation was assigned, effective August 29, 2009.  Later, in a July 2016 rating decision, the Veteran was assigned a 50 percent rating for his PTSD effective April 19, 2016.  As the Veteran did not receive the maximum increase available, the issue remains on appeal and the Board has recharacterized the issue accordingly.  

The Board notes that the Veteran requested the Decision Review Officer (DRO) process in April 2011 for his PTSD, which prompted a de novo review of his appeal and the May 2013 Statement of the Case (SOC).  In June 2013, the Veteran declined a hearing before the Board in his substantive appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of the claim.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and service treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders. 

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  [Parenthetically, the Board notes that the revised DSM-V, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)].

GAF scores between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In April 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he did not receive medical care from the VA and that his only hospitalizations were from combat wounds.  He described his childhood as "great" and shared that he had many friends.  He was living with his wife of 40 years and reported a happy marriage.  He has two adult aged children and three grandchildren.  He described his relationship with his children as "great."  His social life revolves around his family as he is not very close with other people.  He stated that he is able to make friends, but is unsure why he cannot keep them.  The Veteran retired a year prior and shared that his retirement was going well.  He plays golf in a retiree league, yet often plays alone.  He also enjoys home maintenance.  Since service he has been involved in two fist fights.  He punched a man for abusing his wife in public and another time he punched a man that was flashing people in his apartment complex.   

On examination, the Veteran appeared clean and casually dressed.  His speech, rate, volume, and tone were within normal limits.  His thought process was mildly tangential.  He was unable to remember the examiner's name and was unable to remember directions if there were more than two steps.  He repeatedly says his prayers to make sure that he said everything.  He was cooperative and friendly; however, he was resistant to any psychological explanations or interpretations of his behavior, thoughts, or feelings.  For instance, he reported that his eye twitched for weeks prior to a trip to the Vietnam Wall Memorial, which he dreaded and that after the trip, his eye returned to normal.  He did not believe that stress could cause his eye to twitch.  He had no delusions or hallucinations.  There was no suicidal or homicidal ideation, plan, or intent.  There was no inappropriate behavior displayed during the evaluation.  He reported that his mood was good, but that he dreaded going to the examination.  The Veteran noticed anxiety associated with his PTSD triggers.  He reported that he does not sleep well and that he is unsure how many hours of sleep he gets a night, but that he is in bed for eight hours.  He indicated that he tosses and turns all night and wakes numerous times a night.  The most he sleeps at one time is an hour or two.  He takes naps daily.  He is irritated when people put down the military because he is patriotic.  He is very short-tempered when people put down the military and he gets emotional.  He denied being depressed.  

The Veteran reported that he has always tried to avoided service reunions.  He went to one two years prior and dreaded it as he was very emotional and anxious prior to the trip.  He indicated that he embarrassed himself at the memorial for being emotional and running away.  He went to a reunion a year later and spoke with a corpsman that treated his combat wounds in Vietnam.  Shortly after, he learned that the corpsman killed himself after the reunion, which was difficult for the Veteran.  He becomes anxious when different smells and sounds remind him of combat.  His heart races when he hears helicopters.  He gets flashbacks when he attends reunions.  He avoids anything that reminds him of his service.  He thought about Vietnam two to three times a day, yet it has been much worse since he retired as he thinks about Vietnam a lot every day.  He is going to get a part-time job to avoid his thoughts.  He has woken up and gone outside thinking he heard something on multiple occasions.  He feels detached from others and is surprised that he is still alive.  He often feels guilty for living while others did not.  Occasionally, he is hypervigilant and he is not comfortable in crowds.  The Veteran hates being around loud noises.      

The examiner believed that the Veteran was minimizing his symptoms.  The Veteran stated that he is only sharing his thoughts with the examiner because he has to and that he was embarrassed that he broke down in the past.  The examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because he does not have clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran repeatedly reported that his reactions were normal and appeared to have the opinion that mental health problems were a sign of weakness.  

June 2009 VA records reflect that the Veteran was seen for his PTSD.  This was an initial primary care visit to establish a way forward.  The VA physician stated that the Veteran had very typical PTSD symptoms, which were noted to be more prevalent as the Veteran recently retired.  He was noted to be tearful because of his memories and flashbacks.  The VA physician noted that the Veteran would be meeting with his private therapist.

Also, in June 2009, the Veteran was seen by a private therapist.  The therapist found that the Veteran coped with combat traumas by working as many hours as possible over the years.  He avoids thoughts, feelings, and conversations about Vietnam and his role there.  He will leave the room if the conversation is about Vietnam.  He has attended multiple reunions with negative results.  The Veteran has a sense of a foreshortened future and has survivor's guilt.  He is anxious, angry, and avoidant.  The therapist shared stress-releasing techniques with the Veteran.

In July 2009, the Veteran submitted multiple 1968 newspaper articles that detailed his heroism in Vietnam and the events that warranted his two Purple Heart Awards. 

An August 2009 private psychological evaluation revealed that the Veteran demonstrated PTSD at a moderate level of psychological impairment.  His symptoms included nightmares and flashbacks of being wounded and seeing friends killed.  The memories result in hyperstartle sensations, hypervigilance, irritability, feelings of guilt, avoidance of reminders of incidents, and being easily angered.  The psychologist opined that the symptoms have persisted since service.  The Veteran has difficulty adapting to stressful circumstances and is unable to develop close non-familial personal and work relationships.  He retired in 2007 after working as an electrician for seven years.  Prior to that he worked as an electrician for other companies ranging from one year to five years.  He was currently working as a grass mower for a municipality.

On examination, the Veteran appeared clean and casually dressed.  He has been married for 40 years and has two children that he sees weekly.  He was oriented in all spheres.  He demonstrated poor short term memory.  He was unable to do serial subtraction without error.  He evidenced no communication difficulties.  His speech was appropriate in volume and pace.  He reported angry feelings and that he tried to keep away from others with whom he does not have a trusting relationship.  He evidenced some obsessive traits as related to mild anxiety related to unfamiliar events.  For example, he will drive to a location a day prior to make sure he will find the location and arrive in a punctual manner.  He follows a daily routine and does not like spontaneity.  He did not evidence hallucinations or delusions.  He is apprehensive in crowds.  He becomes anxious when he is reminded of Vietnam and will sweat and have racing thoughts.  He has problems sleeping every night.  He wakes after one or two hours and goes back to sleep.  He has nightmares two to three times a week.  He has flashbacks about Vietnam multiple times a week.  The psychologist found moderate to severe PTSD according to the Detailed Assessment of Posttraumatic Stress (DAPS).  The psychologist opined that the April 2009 VA examiner's findings were inconsistent with the Veteran's self-report, objective testing, and documents provided.  The Veteran has not sought counseling due to a personally held perspective that such treatment would be giving into a vulnerability he chooses not to admit to or display to others.  

In October 2010, the chaplain that served with the Veteran in Vietnam submitted a buddy statement.  The chaplain copied journal entries from November 1967 to January 1968 that pertained to the Veteran.  On one occasion, the Veteran's team was on a mission crossing a river when a Marine slipped.  The Veteran attempted to save his fellow Marine, but was unable and almost drowned himself.  On another occasion, after two of the Veteran's friends were killed, he stated that he did not want to go out into the bush again.  The statement also detailed the 77 day siege that the Veteran endured where many servicemen died.

In November 2010, the Veteran was afforded another VA examination.  At that time the Veteran reported that he denied psychiatric symptoms in the past as he felt his wife may be upset if she learned he had psychiatric issues.  He attended therapy group sessions monthly and has not taken any psychiatric medications.  He suffers from irritability and difficulty with his sleep as he has frequent nightmares.  He began to notice an increased frequency of bad memories and nightmares after he retired and it was at that time he lost all of his friends.  He also noted that the reports of combat in Iraq and Afghanistan have worsened his symptoms.  He quit his last job of five years because of difficulty with his supervisor.  He worked at four other companies as an electrician or mechanic and quit each as he does not bond well with others.  He has been married to his wife for 41 years and adores her.  He does not have any friends and does not know why.  For fun, he plays golf alone.  He denied being suicidal.  He denied delusions or hallucinations.  His eye contact was fair.  He did not endorse current suicidal or homicidal ideation and has been able to maintain his own activities of daily living.  His thoughts were goal directed throughout.  He did not endorse panic attacks, yet he does not like being in crowds.  He lies in bed for eight hours, but does not believe he gets more than an hour or two of continuous sleep.  He is tired throughout the day.  While sharing his stressors, the Veteran's demeanor and language were harsh and he had to take moments to recompose himself.  He became tearful at several points while describing his experiences.  He has distressing recollections of the trauma every day and distressing dreams approximately three times a week.  He avoids conversations and movies associated with his combat experiences.  He reports decreased interest in significant activities and being detached from others.  He displayed a restricted range of affect and reports poor concentration.  He endorsed hypervigilance and likes to keep his back against a wall.  He has an exaggerated startle response and will jump because of a loud noise while his wife would not move.  He is surprised he is still alive and has survivor's guilt.  

On examination, the VA examiner found the Veteran suffers from PTSD with a GAF score of 55-60.  He displayed notable psychological and physiological activity while describing his combat experiences.  The Veteran endorsed significant symptoms in each category of the diagnostic criteria for PTSD.  He endorsed irritability, difficulty with his sleep, and that all of his friends have distanced themselves from him.  

The Veteran's April 2011 notice of disagreement detailed how he believed his symptoms warranted a higher rating than the 30 percent rating that the RO assigned in December 2010.  His symptoms included flattened affect, a GAF score of 55-60, difficulty sleeping, lack of friends, depression, anxiety, and his difficulty working with others.  The Veteran stated that his PTSD has negatively impacted how he interacts with others.  Further, it has negatively affected his employment.

December 2011 VA records reflect that the Veteran was seen for his PTSD.  The physician noted that his PTSD was worse in December as it was the anniversary of a firefight where many of his friends were killed and when he was hit with shrapnel from multiple grenade attacks.  He continued to attend a PTSD therapy group sessions with success.

In June 2013, the team leader of the Veteran's Center wrote a letter detailing the Veteran's progress.  The Veteran described multiple traumatic events he endured in Vietnam in group counseling and became emotional while he shared.  The team leader observed that the Veteran used avoidance as a means to manage his anger and guilty feelings associated with his combat experiences.  The Veteran has exhibited PTSD symptoms since his service.  He described distressing recollections, distressing dreams, and both psychological and physiological reactivity to internal and external cues.  He also avoids stimuli that remind him of his service in Vietnam.  The Veteran continued to attend group counselling on a regular basis.

The Veteran sent a letter to the Board in June 2013 stating that he believed his symptoms most nearly represent the criteria for a higher rating.  He wanted the Board to consider the buddy statement from his chaplain as he felt the RO did not take it into consideration when they assigned his rating.

In July 2013, the Veteran reported that he attended a PTSD therapy group every two weeks for the past three years.  He did not believe he had PTSD until he attended the group therapy.  He now knows he has PTSD and the therapy has been helpful in managing it.   

In April 2016, the Veteran underwent a VA PTSD disability benefits questionnaire (DBQ) to evaluate the Veteran under the DSM-V criteria.  The VA examiner found the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran has been married to his wife for 46 years.  They live in the same house.  The Veteran stated that his PTSD symptoms do not impact his patience with his wife, but he shared examples of how he had been irrationally upset and irritable with her.  His two children live close to him and he sees them and his grandchildren regularly.  The Veteran does not have any friends, but he associates with a fellow Veteran from his support group when he needs support.  He has difficulty connecting with others, especially non-veterans.  He has been judgmental of non-veterans.  He is a loner and has only insulated himself in recent years.  The Veteran reported that he was fired from his last job two years prior.  He opined he was fired because he was not social with co-workers.  He had similar complaints of other companies he worked for over the years.  Impatience, associated with his PTSD, impacted his work in the past.  He denied any other symptoms impacting his work.  He has attended a PTSD support group for the past nine years.  He met people there that understand him and help his awareness.  The Veteran reported that he has significant anxiety about his exposure to Agent Orange and that he predicts he will be diagnosed with cancer because of it, despite being in generally good health.  He became tearful talking about the wars in the Middle East.  The Veteran was early to the examination and drove himself.  He was dressed casually and appropriately groomed.  He was polite, respectful, and deferential.  He became tearful while discussing symptoms related to his traumatic experiences.  He asked to be given a moment to compose himself several times.  He did not exaggerate symptoms, and is believed to have downplayed possible symptoms.  He denied thoughts of suicide or homicide.  His affect was restricted.  He appeared earnest and sincere.  The examiner believed that his impairment from symptoms is likely higher than what he reported given his hesitancy to report symptoms.  The examiner found the following symptoms are related the Veteran's PTSD: suspiciousness, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

In affording all reasonable doubt, the Board therefore finds that a 70 percent rating is warranted for the entire appeal period.  However, an even higher 100 percent rating is not warranted because at no time did the Veteran exhibit total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  He was noted not to have such symptoms nor were any other symptoms compatible with such an extreme lack of functioning shown, such as symptoms reflective of psychotic manifestations, severe cognitive dysfunction, or a basic inability to function. 

In viewing the criteria for the various rating levels, the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating.  The Board has considered the totality of the Veteran's symptoms as well as their frequency, severity, and duration.  VA examination reports have indicated that the overall level of functioning is compatible with a 30 or 50 percent rating; however, the Veteran has consistently exhibited some symptoms which are more compatible with a 70 percent rating, such as his inability to establish and maintain effective work and social relationships outside of his family, which led to him being fired on multiple occasions, his impaired impulse control, which caused unprovoked violence on multiple occasions, and his difficulty in adapting to stressful circumstances such as being in a crowd.  These symptoms are not contemplated within a 50 percent rating and indicate a more severe disability picture.  

The Board recognizes that the GAF scores indicated moderate to severe symptoms, but the complete overview shows a progressive downward trend in functioning with more 70 percent symptoms developing and becoming more predominant.  In addition, it is significant to note that a certain time of year results in an exacerbation of the Veteran's PTSD due to war-related anniversaries and the Board is mindful of considering the Veteran's level of functioning during this worse time of year.  Accordingly, the Board finds that a 70 percent rating is met, but no higher. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating for PTSD for the entire appeal period, but a preponderance of the evidence is against a rating in excess of 70 percent for PTSD. 



ORDER

For the entire appeal period, a 70 percent rating for PTSD is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


